DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-7, 9-11, 13, 14 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Leitner (US 2020/0028353) in view of Kojori (US 2003/0063481).

With regard to claim 1, Leitner teaches a protection circuit (101) comprising: an inrush current detector (100) operable to detect an inrush current from a DC-DC converter that comprises capacitors (109, paragraph 0031), wherein the inrush current detector comprises a transistor switch (104) that is turned on in normal operation of the protection circuit, and wherein the protection circuit is configured to detect when a voltage across the transistor switch exceeds a threshold voltage in response to a detected inrush current, and in response is configured to turn off the transistor switch (paragraphs 0024-0029).  
Leitner does not teach that the DC-DC converter that comprises capacitors also comprises a DC link.  
Kojori, in Figures 1 & 2A, teaches a power converter with a DC-link (280).  It is further taught that the DC has an inrush current limiter (110, 120, 210, 220, Abstract, paragraphs 0003-0005 & 0017) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Leitner with Kojori, by using the protection circuit of Leitner to protect a DC link as taught by Kojori, for the purpose of increasing the kind of converter the protection circuit can be used with, thus increasing the marketability of the device.   

With regard to claims 2, 4-7 & 9, Leitner in view of Kojori discloses the device of claim 1, and further discloses that the transistor switch (Kojori, 220) is provided in series with a DC link capacitor (Kojori, 230), and wherein the transistor switch is positioned between the DC link capacitor (Kojori, 230) and a DC negative line (Kojori, 284) such that the protection circuit is configured to detect when the voltage across the transistor switch exceeds the threshold voltage in response to the detected inrush current from the DC link capacitor (Leitner, paragraphs 0024-0029) (re claim 2), wherein the inrush current detector comprises a gate driver circuit (Leitner, 106) arranged to bias the transistor switch to be turned on in the normal operation of the protection circuit, with the transistor switch operating in a saturation region (re claim 4), wherein the threshold voltage is a predetermined voltage which corresponds to desaturation of the transistor switch (one of ordinary skill in the art would recognize that the threshold voltage would be set to ensure that the switch operates in its normal working range) (re claim 5), wherein the transistor switch comprises an insulated-gate bipolar transistor (Kojori, paragraph 0020) and the inrush current detector is arranged to detect an inrush current from the DC link according to a collector-emitter voltage of the transistor (the voltage across the resistor would be the collector emitter voltage of the IGBT) switch (re claim 6), further comprising: a current limiting resistor (Leitner, 102) connected in parallel to the transistor switch (re claim 7), wherein the protection circuit is provided in series with a DC link capacitor as part of a power conversion system, provided in series with an input rectifier of a power conversion system, or provided integral with a motor drive (as seen in Fig. 2A of Kojori) (re claim 9).

With regard to claim 10, Leitner teaches a method of protecting components coupled to a DC-DC converter that comprises capacitors (109, paragraph 0031), the method comprising: detecting an inrush current from the a DC-DC converter that comprises capacitors (109, paragraph 0031) in a protection circuit, the protection circuit comprising a transistor switch (104) that is turned on in normal operation of the protection circuit; and turning off the transistor switch in response to the detected inrush current when a voltage across the transistor switch exceeds a threshold voltage (paragraphs 0024-0029).  
Leitner does not teach that the DC-DC converter that comprises capacitors also comprises a DC link.  
Kojori, in Figures 1 & 2A, teaches a power converter with a DC-link (280).  It is further taught that the DC has an inrush current limiter (110, 120, 210, 220, Abstract, paragraphs 0003-0005 & 0017) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Leitner with Kojori, by using the protection circuit of Leitner to protect a DC link as taught by Kojori, for the purpose of increasing the kind of converter the protection circuit can be used with, thus increasing the marketability of the device.   

With regard to claims 11, 13, 14 & 16, Leitner in view of Kojori discloses the method of claim 10, and further discloses that the transistor switch (Kojori, 220) is provided in series with a DC link capacitor (Kojori, 230), and wherein the transistor switch is positioned between the DC link capacitor and a DC negative line (Kojori, 284) such that the protection circuit operates to detect when the voltage across the transistor switch exceeds the threshold voltage in response to the detected inrush current from the DC link capacitor (Leitner, paragraphs 0024-0029) (re claim 11), further comprising: detecting desaturation of the transistor switch (one of ordinary skill in the art would recognize that the threshold voltage would be set to ensure that the switch operates in its normal working range), according to a collector-emitter voltage of the transistor switch rising above the threshold voltage (Kojori, paragraph 0020) (re claim 13), further comprising: passing an inrush current through a current limiting resistor (Leitner, 102) connected in parallel to the transistor switch during a start-up operation of the protection circuit and/or while the transistor switch is turned off (re claim 14), further comprising: passing an inrush current through a current limiting resistor connected in parallel to the transistor switch during a start-up operation of the protection circuit and/or while the transistor switch is turned off (Leitner, paragraphs 0024-0029) (re claim 16).

Claims 3 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Leitner in view of Kojori as applied to claims 1 & 10 above, and further in view of Chen (US 2002/0191359).

With regard to claim 3, Leitner in view of Kojori teaches the device of claim 1.  
Leitner in view of Kojori does not teach that the transistor switch is provided in series with an input rectifier and wherein the transistor switch is positioned between the input rectifier and a DC negative line such that the protection circuit is configured to detect when the voltage across the transistor switch exceeds the threshold voltage in response to the detected inrush current from the DC negative line.  
Chen, in Figure 4, teaches an inrush current protection device similar to Leitner and Kojori (Abstract).  It is further taught that the transistor switch (43) is provided in series with an input rectifier (411) and wherein the transistor switch is positioned between the input rectifier and a DC negative line such that the protection circuit is configured to detect when the voltage across the transistor switch exceeds the threshold voltage in response to the detected inrush current from the DC negative line (paragraph 0016).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Leitner in view of Kojori with Chen, by using the inrush protection switch of Leitner in view of Kojori as the protection device of Chen, for the purpose of increasing the kind of converter the protection circuit can be used with, thus increasing the marketability of the device.   

With regard to claim 12, Leitner in view of Kojori teaches the method of claim 10.  
Leitner in view of Kojori does not teach the transistor switch is provided in series with an input rectifier, and wherein the transistor switch is positioned between the input rectifier and a DC negative line such that the protection circuit operates to detect when the voltage across the transistor switch exceeds the threshold voltage in response to the detected inrush current from the DC negative line.  
Chen, in Figure 4, teaches an inrush current protection device similar to Leitner and Kojori (Abstract).  It is further taught that the transistor switch (43) is provided in series with an input rectifier (411) and wherein the transistor switch is positioned between the input rectifier and a DC negative line such that the protection circuit is configured to detect when the voltage across the transistor switch exceeds the threshold voltage in response to the detected inrush current from the DC negative line (paragraph 0016).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Leitner in view of Kojori with Chen, by using the inrush protection switch of Leitner in view of Kojori as the protection device of Chen, for the purpose of increasing the kind of converter the protection circuit can be used with, thus increasing the marketability of the device.   

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Leitner in view of Kojori as applied to claim 7 above, and further in view of Boulanger (US 3,935,511).
	
With regard to claim 8, Leitner in view of Kojori teaches the device of claim 7.  
Leitner in view of Kojori does not teach that the current limiting resistor is provided as a positive temperature coefficient thermistor.  
Boulanger, in Figure 5, teaches an inrush current limiter (PTC & SCR) placed between an input rectifier.(12d) and a capacitor (20d) wherein during an inrush current, a resistor is placed in series with the capacitor and during normal operation, a bypass switch (SCR) closes to bypass the resistor (Abstract).  It is further taught that the current limiting resistor is provided as a positive temperature coefficient thermistor (Abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Leitner in view of Kojori with Boulanger, by Using a PTC thermistor as the resistor of Leitner in view of Kojori as taught by Boulanger, for the purpose of ensuring that a very large current does not conduct during an inrush current which could damage the resistor or the capacitor.   

Claims 15, 17 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Leitner in view of Kojori as applied to claims 10, 14 & 16 above, and further in view of Ljushev (US 2020/0403493).

With regard to claims 15, 17 & 18, Leitner in view of Kojori teaches the method of claims 10, 14 & 16.  
Leitner in view of Kojori does not teach powering down a supply from which the DC link is fed, or outputting a fault notification signal.  
Ljushev, in Figure 5, teaches a protection circuit for a DC link with inrush current protection (paragraph 0047).  It is further taught that the voltage a current levels of the DC link are evaluated to determine a fault condition and when the fault is detected, a fault notification signal is output (paragraph 0045) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Leitner in view of Kojori with Ljushev, by sending a fault notification signal to a user when a fault is detected in the circuit of Leitner in view of Kojori as taught by Ljushev, for the purpose of allowing a user to know when the circuit is malfunctioning so as to allow for maintenance of the system.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/
Primary Examiner, Art Unit 2839